DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 9-12 have been considered but are moot in view of the new ground(s) of rejection set forth.

Applicant's arguments filed August 8 2022 have been fully considered but they are not persuasive. For example, a new ground(s) of rejection has been set forth for the amendment made to independent claims 1 and 9. However the examiner respectfully disagrees with certain arguments presented by the applicant in the remarks. For example throughout the applicants remarks, the applicant states that neither the office action nor the disclosure of Wang (Of Record) discloses the amended claim feature in claims 1 and 9 of “wherein the receiving status of each of the N TBs is based on the receiving status of each of the M CBGs”. The examiner agrees and a new ground(s) of rejection has been set forth for the newly added claim feature. 

In regards to the applicants arguments on (Pg. 10) of the remarks, the examiner respectfully disagrees with applicants arguments presented with respect to the teachings of Wang (Of Record). For example the applicant states that “In other words, Wang merely describes that the quantity of bits can be reduced based on whether all of the plurality of TBS have been received, not including the verification has been passed”. However the examiner respectfully disagrees as Wang teaches that the quantity of feedback bits in the feedback information is reduced since the bundled TB ACK disclosed in Para [0063] of Wang may reduce the number of separate ACK transmissions by the UE to acknowledge receipt of multiple TBs (Wang, see Para [0063]). Therefore Wang does disclose the quantity of bits of the first feedback information is reduced as required in claim 1 (see Wang, Para [0063] i.e., the bundled TB ACK may be 1-bit of information…A bundled TB ACK may reduce the number of separate ACK transmissions by the UE to acknowledge receipt of multiple TBs). 

Such bundled TB ACK bit is used for indicating whether all of the plurality of TBs have been received (i.e., “passed verification”) or not (“not passed verification”) (Wang, see Para [0063] i.e., the bundled TB ACK may be 1-bit of information, the value of which indicates whether all of the plurality of TBs have been received or not. If at least one of the plurality of TBs has not been received, the bundled TB ACK indicates the plurality of TBs have not been received. If all the plurality of TBs have been received, the bundled TB ACK indicates the plurality of TBs have been received). Therefore the bundled TB ACK which is a reduced quantity of bits of the first feedback information is used for indicating whether all of the N TBs have been successfully received (i.e., “passed verification”) or none of the TBs has been successfully received (i.e., “not passed verification”). 

Therefore the examiner respectfully disagrees with applicant that Wang merely describes that the quantity of bits can be reduced based on whether all of the plurality of TBs have been received, and not including the verification has passed, (i.e., Pg. 10 of the remarks). That is Wang discloses the quantity of bits can be reduced based on whether all of the plurality of TBs has been received or not (Wang, see Para [0063]). The examiner interprets the claim feature of “ including passed verification” to mean that the N TBs have been successfully received and the claim feature of “including not passed verification” to mean that none of the N TBs has been successfully received in which Wang discloses in (Para [0063] i.e., bundled TB ACK may be 1-bit of information, the value of which indicates whether all of the plurality of TBS have been received (i.e., “passed verification”) or not (i.e., “not passed verification”)). For example in light of the applicants disclosure, “passing verification” means that the CBG or TB is successfully received (see Para’s [0093] i.e., “the CBG passes verification, in other words, the CBG is successfully received”, [0094] i.e., In the present disclosure, a reception success is a decoding success and a verification success, & [0100-0101] i.e., When the N TBs have passed the verification, the UE may determine that the N TBs have been successfully received) of applicants originally filed disclosure. 

Therefore Wang discloses that the quantity of bits of the first feedback information can be reduced based on both instances of whether all of the plurality of TBs have been received or not including determining whether the verification has passed.  (Wang, see Para [0063]).  

While Wang discloses in (Para [0063]) that “If at least one (emphasis added) of the plurality of TBs has not been received, the bundled TB ACK indicates the plurality of TBs have not been received”, it is also possible that none of the N TBs has been successfully received including not passed verification in which the bundled TB ACK will still indicate that the plurality of TBs have not been received. This is because Wang states if at least one of the plurality of TBs has not been received in (Para [0063]) which suggests that it is also possible for all of the N TBs to have not been successfully received, including not passed verification, in which if is this case, the bundled TB ACK will still indicate that the plurality of TBs have not been received.  

For the reasons explained Wang does at least disclose the claim features in claims 1 and 9 of  “wherein when all of the N TBs have been successfully received, including passed verification, or none of the N TBs has been successfully received including not passed verification, the quantity of bits of the first feedback information is reduced to improve processing speeds”.       

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lei US (2020/0374043) in view of Wang et al. US (2018/0098316), and further in view of Takeda et al. US (2020/0112398). 

Regarding Claim 1, Lei discloses a method for sending feedback information, comprising: receiving M code block groups (CBGs) (see Fig. 4 i.e., code block groups (“CBGs”) 402, 404, 406, & 408 & Para [0060-0062]), 

wherein the M CBGs belong to N transport blocks (TBs), (see Fig. 4 i.e., transport block 400 includes the code block groups (“CBGs”) 402, 404, 406, & 408 & Para’s [0060] i.e., The transport block 400 includes code blocks CB0-CB15 which may be grouped into code block groups (“CBGs”) & [0063])

M is an integer greater than 1, (see Fig. 4 i.e., a total of four (i.e., “M”) code block groups (“CBGs”) 402, 404, 406, & 408 is an integer greater than 1 & Para [0060]), 

and N is a positive integer; (In light of the applicants disclosure in Para [0086], “N” may be equal to 1 i.e., see applicants specification in Para [0086] i.e., “The UE may receive only the CBGs that belong to one TB, that is, N may be equal to 1”. Therefore “N” is interpreted to be equal to 1 in light of the applicant’s disclosure or one TB. See Lei, Fig. 4 i.e., transport block 400 (i.e., N=1 transport block) which includes code block groups (“CBGs”) 402, 404, 406, & 408 & Para’s [0060] i.e., The transport block 400 (i.e., N=1 transport block) includes code blocks CB0-CB15 which may be grouped into code block groups (“CBGs”) & [0063])

generating first feedback information (see Fig. 5 i.e., feedback information 500) based on a receiving status of each of the M CBGs, (see Fig.’s 4-5 & Para’s [0008] i.e., a single bit HARQ-ACK feedback may be used to correspond to the code block group…With a single HARQ-ACK bit feedback for each code block group, a successfully decoded code block group may not be retransmitted in the following HARQ retransmission because the code block group is already successfully decoded at the receiver side, [0009] i.e., Accordingly, a single HARQ-ACK bit per code block group may be generated, [0011], [0060-0061] i.e., In various embodiments, a number of resulting HARQ-ACK feedback bits for one TB may be equal to the number of code block groups & [0062] i.e., feedback 500 corresponding to a transport block. The feedback 500 includes four HARQ-ACK bits 502, 504, 506, and 508 which correspond to the code block groups 402, 404, 406, and 408, & [0063] i.e., At a remote unit 102, after generating a HARQ-ACK bit corresponding to each CBG, the remote unit 102 may report the HARQ-ACK bits to a base unit 104…In one example, the transport block 400 includes four code block groups as illustrated in Fig. 4, and, in this example, only the second code block group 404 is assumed to not correctly decoded (i.e., “receiving status”) at a remote unit 102, so the generated multiple HARQ-ACK feedback bits for the transport block 400 are: the first bit 502=ACK, the second bit 504=NACK, the third bit 506=ACK, and the fourth bit 508=ACK (i.e., ACK/NACK for each code block group refers to the “receiving status” of the CBGs included in the feedback information 500)) 

wherein the first feedback information (see Fig. 5 i.e., feedback information 500) is used to feed back the receiving status of each of the M CBGs or a receiving status of each of the N TBs, (see Fig.’s 4-5 & Para’s [0062] i.e., feedback 500 corresponding to a transport block. The feedback 500 includes four HARQ-ACK bits 502, 504, 506, and 508 which correspond to the code block groups 402, 404, 406, and 408, & [0063] i.e., At a remote unit 102, after generating a HARQ-ACK bit corresponding to each CBG, the remote unit 102 may report the HARQ-ACK bits to a base unit 104…In one example, the transport block 400 includes four code block groups as illustrated in Fig. 4, and, in this example, only the second code block group 404 is assumed to not correctly decoded (i.e., “receiving status”) at a remote unit 102, so the generated multiple HARQ-ACK feedback bits for the transport block 400 are: the first bit 502=ACK, the second bit 504=NACK, the third bit 506=ACK, and the fourth bit 508=ACK (i.e., ACK/NACK for each code block group refers to the “receiving status” of the CBGs included in the feedback information 500)

the receiving status of each CBG (see Fig. 5, 500 & Para’s [0062-0063]) is used to indicate whether each of the M CBGs has passed verification, the receiving status of each TB is used to indicate whether each of the N TBs has passed verification, (see Fig. 5, feedback 500 indicates whether each of the M CBGs has been successfully decoded/received or “passed verification” at the receiver & Para’s [0007-0008] i.e., the transport block may be seen as a correctly decoded TB…a successfully decoded code block group may not be retransmitted in the following HARQ retransmission because the code block group is already successfully decoded at the receiver side (i.e., CBG “passed verification”), [0011] i.e., the feedback information includes multiple bits. In a further embodiment, each bit of the multiple bits indicates a decoding result corresponding to a portion of the first data. In certain embodiments, the decoding result corresponding to a portion of the first data is an ACKNOWLEDGEMENT in response to the portion being correctly decoded and a NEGATIVE ACKNOWLEDGEMENT in response to the portion not being correctly decoded (i.e., the decoding result indicates whether code block groups have “passed verification” according to ACK/NACK signaling) & [0062-0063] i.e., In one example, the transport block 400 includes four code block groups as illustrated in Fig. 4, and, in this example, only the second code block group 404 is assumed to not correctly decoded at a remote unit 102, so the generated multiple HARQ-ACK feedback bits for the transport block 400 are: the first bit 502=ACK, the second bit 504=NACK, the third bit 506=ACK, and the fourth bit 508=ACK (i.e., ACK/NACK for each code block group refers to the “receiving status” of the CBGs which indicates whether each of the CBGs has been successfully decoded/received or not by the receiver (i.e., ACK/NACK is used to indicate whether each CBG has been successfully received or passed verification))

and a correspondence exists between a quantity of bits of the first feedback information and the receiving statuses of the M CBGs, (see Fig. 5, feedback 500 & Para’s [0008] i.e., So, a number of resulting HARQ-ACK bits for one transport block may be equal to a number of code block groups (i.e., “correspondence”), [0061] i.e., a number of resulting HARQ-ACK feedback bits for one TB may be equal to the number of code block groups, [0062] i.e., The feedback 500 includes four HARQ-ACK bits (i.e., “quantity of bits”) (e.g., a first bit 502, a second bit 504, a third bit 506, and a fourth bit 508). In certain embodiments, the first bit 502 corresponds to a first code block group (e.g., code block group 402), the second bit 504 corresponds to a second code block group (e.g., code block group 404), the third bit 506 corresponds to a third code block group (e.g., code block group 406), and the fourth bit 508 corresponds to a fourth code block group (e.g., code block group 408) (i.e., “correspondence”) & [0063] i.e., At a remote unit 102, after generating a HARQ-ACK bit corresponding to each CBG, the remote unit 102 may report the HARQ-ACK bits to a base unit 104…In one example, the transport block 400 includes four code block groups as illustrated in Fig. 4, and, in this example, only the second code block group 404 is assumed to not correctly decoded (i.e., “receiving status”) at a remote unit 102, so the generated multiple HARQ-ACK feedback bits for the transport block 400 are: the first bit 502=ACK, the second bit 504=NACK, the third bit 506=ACK, and the fourth bit 508=ACK (i.e., ACK/NACK for each code block group refers to the “receiving status” of the CBGs included in the feedback information 500)

and sending the first feedback information. (see Fig.’s 5-6 & Para’s [0049], [0062-0063] i.e., the remote unit 102 may report the HARQ-ACK bits to a base unit 104 & [0067] i.e., the UE 602 transmits feedback information to the gNB 404).  

Lei does not disclose the claim feature of wherein when all the N TBs have been successfully received including passed verification, or none of the N TBs has been successfully received including not passed verification, the quantity of bits of the first feedback information is reduced to improve processing speeds. However the claim feature would be rendered obvious in view of Wang et al. US (2018/0098316).

Wang discloses wherein when all the N TBs have been successfully received including passed verification (see Para [0063] i.e., if all of the plurality of TBs have been received (i.e., all of the N TBs have been successfully received i.e., “passed verification”), the bundled TB ACK indicates the plurality of TBs have been received) or none of the N TBs has been successfully received including not passed verification, (see Para [0063] i.e., the bundled TB ACK may be 1-bit information, the value of which indicates whether all of the plurality of TBs have been received (i.e., “passed verification”) or not (i.e., “not passed verification”). If at least one of the plurality of TBs has not been received (i.e., it is also possible that all of the plurality of TBs may not have been received and not passed verification), the bundled TB ACK indicates the plurality of TBs have not been received (i.e., “not passed verification”)), (see Para [0063] i.e., In some aspects, an ACK may correspond to a plurality of TBs and may be referred to as a bundled TB ACK. In particular, the bundled TB ACK may be 1-bit of information, the value of which indicates whether all of the plurality of TBs have been received or not…If all of the plurality of TBs have been received , the bundled TB ACK indicates the plurality of TBs have been received), 

the quantity of bits of first feedback information (see Para [0063] i.e., the bundled TB ACK may be 1-bit of information) is reduced to improve processing speeds (The claim feature of “to improve processing speeds” is simply a statement of intended use and therefore the claim feature is not considered limiting to the claim), (see Para [0063] i.e., In some aspects, an ACK may correspond to a plurality of TBs and may be referred to as a bundled TB ACK. In particular, the bundled TB ACK may be 1-bit of information, the value of which indicates whether all of the plurality of TBs have been received or not…If all of the plurality of TBs have been received , the bundled TB ACK indicates the plurality of TBs have been received. A bundled TB ACK may reduce the number of separate ACK transmissions by the UE to acknowledge receipt of multiple TBs (i.e., the quantity of bits of feedback information is “reduced” by using the bundled TB ACK which is 1-bit of information), while keeping the payload size of the UCI small (e.g., 1-bit)).

and sending the first feedback information, (see Para [0063] i.e., the bundled TB ACK will be sent as feedback information).

(Wang suggests the 1-bit bundled TB ACK may reduce the number of separate ACK transmissions by the UE to acknowledge receipt of multiple TBs which results in improved processing speeds and less resources utilized in the channel based on the feedback bit reduction, (see Para [0063])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the sending of the first feedback information as disclosed in the teachings of Lei to send a reduced quantity of bits of the first feedback information when all the N TBs have been successfully received including passed verification or none of the N TBs has been successfully received including not passed verification, such as the 1-bit bundled TB ACK as disclosed in the teachings of Wang who discloses when all of the plurality of TBs have been successfully received, the 1-bit bundled TB ACK indicates the plurality of TBs have been received because the motivation lies in Wang that the 1-bit bundled TB ACK may reduce the number of separate ACK transmissions by the UE to acknowledge receipt of multiple TBs which results in improved processing speeds and less resources utilized in the channel based on the feedback bit reduction. 

While the combination of Lei in view of Wang discloses the receiving status of each of the N TBs is determined (Wang, see Para [0063]) wherein when all of the N TBS have been successfully received including passed verification, or none of the N TBs has been successfully received including not passed verification, the quantity of bits of the first feedback information is reduced to improve processing speeds (Wang, see Para [0063]), the combination of Lei in view of Wang does not disclose wherein the receiving status of each of the N TBs is based on the receiving status of each of the M CBGs. However the claim feature would be rendered obvious in view of Takeda et al. US (2020/0112398).

Takeda discloses wherein the receiving status of each of the N TBs is based on the receiving status of each of the M CBGs (see Para [0074] i.e., Note that the retransmission control information may include a bit that represents an A/N in response to the TB as a whole. This A/N in response to the whole TB is an ACK when CRC check is all done for all CBGs (i.e., “receiving status of each of the N TBs is based on the receiving status of each of the M CBGs”). Therefore, as long as errors remain, the user terminal makes this bit a NACK. In this way, even when an error remains for some reason and this bit indicates a NACK, the radio base station can recognize that the user terminal has not received the TB successfully, and resolve the remaining error by taking measures such as retransmitting the entire TB next).

(Takeda suggests the receiving status of each of the N TBs is determined as a whole (see Para [0074]) and when the radio base station has recognized that the user terminal has not received the TB successfully, the base station resolves the remaining error by taking measures such as retransmitting the entire TB next (see Para [0074])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the determined receiving status of each of the N TBs which is used for reducing the quantity of bits of the first feedback information according to using a 1-bit bundled TB ACK/NACK for indicating whether all of the plurality of TBs have been received or not as disclosed in the teachings of Liu in view of Wang to determine the receiving status of each of the N TBs based on the receiving status of each of the M CBGs as disclosed in the teachings of Takeda because the motivation lies in Takeda that the receiving status of each of the N TBs is determined as a whole and when the radio base station has recognized that the user terminal has not received the TB successfully, the base station resolves the remaining error by taking measures such as retransmitting the entire TB next.  

Regarding Claims 3 and 11, Lei discloses the method and apparatus according to claims 1 and 9, wherein the generating first feedback information based on a receiving status of each of the M CBGs (see Para [0062-0063] i.e., feedback information 500 includes receiving status of each of the M CBGs) comprises: when receiving statuses of all CBGs comprised in at least one of the N TBs indicate that among all the CBGs, at least one CBG has been successfully received and at least one CBG has not been successfully received, (see Para’s [0062-0063] i.e., In one example, the transport block 400 includes four code block groups as illustrated in Fig. 4, and, in this example, only the second code block group 404 is assumed to not correctly decoded at a remote unit 102, so the generated multiple HARQ-ACK feedback bits for the transport block 400 are: the first bit 502=ACK, the second bit 504=NACK, the third bit 506=ACK, and the fourth bit 508=ACK (i.e., ACK/NACK for each code block group refers to the “receiving status” of the CBGs which indicates whether each of the CBGs has been successfully decoded/received or not by the receiver)

generating the first feedback information used to feed back the receiving statuses of the M CBGs, (see Fig.’s 4-5 & Para’s [0008] i.e., a single bit HARQ-ACK feedback may be used to correspond to the code block group…With a single HARQ-ACK bit feedback for each code block group, a successfully decoded code block group may not be retransmitted in the following HARQ retransmission because the code block group is already successfully decoded at the receiver side, [0009] i.e., Accordingly, a single HARQ-ACK bit per code block group may be generated, [0011], [0060-0061] i.e., In various embodiments, a number of resulting HARQ-ACK feedback bits for one TB may be equal to the number of code block groups & [0062] i.e., feedback 500 corresponding to a transport block. The feedback 500 includes four HARQ-ACK bits 502, 504, 506, and 508 which correspond to the code block groups 402, 404, 406, and 408, & [0063] i.e., At a remote unit 102, after generating a HARQ-ACK bit corresponding to each CBG, the remote unit 102 may report the HARQ-ACK bits to a base unit 104…In one example, the transport block 400 includes four code block groups as illustrated in Fig. 4, and, in this example, only the second code block group 404 is assumed to not correctly decoded (i.e., “receiving status”) at a remote unit 102, so the generated multiple HARQ-ACK feedback bits for the transport block 400 are: the first bit 502=ACK, the second bit 504=NACK, the third bit 506=ACK, and the fourth bit 508=ACK (i.e., ACK/NACK for each code block group refers to the “receiving status” of the CBGs included in the feedback information 500)) 

wherein the quantity of bits of the first feedback information is equal to M, (see Fig. 5  & Para’s [0061] i.e., a number of resulting HARQ-ACK feedback bits for one TB may be equal to the number of code block groups (i.e., “M”), & [0062-0063] i.e., At a remote unit 102, after generating a HARQ-ACK bit corresponding to each CBG, the remote unit 102 may report the HARQ-ACK bits to a base unit 104) 
Regarding Claim 9, Lei discloses an apparatus (see Fig. 2 i.e., Remote Unit 102) for sending feedback information (see Fig. 2 & Para’s [0045] i.e., remote unit 102, [0049], [0062-0063] i.e., the remote unit 102 may report the HARQ-ACK bits to a base unit 104 & [0067] i.e., the UE 602 transmits feedback information to the gNB 404, comprising a processing unit (see Fig. 2 i.e., Processor 202 & Para [0051]) and a communications unit (see Fig. 2 i.e., Transmitter, Receiver 210/212 & Para [0057]), wherein the communications unit (see Fig. 2 i.e., Transmitter, Receiver 210/212 & Para [0057]) is configured to receive M code block groups (CBGs) (see Fig. 4 i.e., code block groups (“CBGs”) 402, 404, 406, & 408 & Para [0060]), 

wherein the M CBGs belong to N transport blocks (TBs), (see Fig. 4 i.e., transport block 400 includes the code block groups (“CBGs”) 402, 404, 406, & 408 & Para’s [0060] i.e., The transport block 400 includes code blocks CB0-CB15 which may be grouped into code block groups (“CBGs”) & [0063])
M is an integer greater than 1, (see Fig. 4 i.e., a total of four (i.e., “M”) code block groups (“CBGs”) 402, 404, 406, & 408 is an integer greater than 1 & Para [0060]), 

and N is a positive integer; (In light of the applicants disclosure in Para [0086], “N” may be equal to 1 i.e., see applicants specification in Para [0086] i.e., “The UE may receive only the CBGs that belong to one TB, that is, N may be equal to 1”. Therefore “N” is interpreted to be equal to 1 in light of the applicant’s disclosure or one TB. See Lei, Fig. 4 i.e., transport block 400 (i.e., N=1 transport block) which includes code block groups (“CBGs”) 402, 404, 406, & 408 & Para’s [0060] i.e., The transport block 400 (i.e., N=1 transport block) includes code blocks CB0-CB15 which may be grouped into code block groups (“CBGs”) & [0063])

the processing unit is configured to generate first feedback information (see Fig. 5 i.e., feedback information 500) based on a receiving status of each of the M CBGs received by the communication unit, (see Fig.’s 4-5 & Para’s [0008] i.e., a single bit HARQ-ACK feedback may be used to correspond to the code block group…With a single HARQ-ACK bit feedback for each code block group, a successfully decoded code block group may not be retransmitted in the following HARQ retransmission because the code block group is already successfully decoded at the receiver side, [0009] i.e., Accordingly, a single HARQ-ACK bit per code block group may be generated, [0011], [0060-0061] i.e., In various embodiments, a number of resulting HARQ-ACK feedback bits for one TB may be equal to the number of code block groups & [0062] i.e., feedback 500 corresponding to a transport block. The feedback 500 includes four HARQ-ACK bits 502, 504, 506, and 508 which correspond to the code block groups 402, 404, 406, and 408, & [0063] i.e., At a remote unit 102, after generating a HARQ-ACK bit corresponding to each CBG, the remote unit 102 may report the HARQ-ACK bits to a base unit 104…In one example, the transport block 400 includes four code block groups as illustrated in Fig. 4, and, in this example, only the second code block group 404 is assumed to not correctly decoded (i.e., “receiving status”) at a remote unit 102, so the generated multiple HARQ-ACK feedback bits for the transport block 400 are: the first bit 502=ACK, the second bit 504=NACK, the third bit 506=ACK, and the fourth bit 508=ACK (i.e., ACK/NACK for each code block group refers to the “receiving status” of the CBGs included in the feedback information 500)) 

wherein the first feedback information (see Fig. 5 i.e., feedback information 500) is used to feed back the receiving status of each of the M CBGs or a receiving status of each of the N TBs, (see Fig.’s 4-5 & Para’s [0062] i.e., feedback 500 corresponding to a transport block. The feedback 500 includes four HARQ-ACK bits 502, 504, 506, and 508 which correspond to the code block groups 402, 404, 406, and 408, & [0063] i.e., At a remote unit 102, after generating a HARQ-ACK bit corresponding to each CBG, the remote unit 102 may report the HARQ-ACK bits to a base unit 104…In one example, the transport block 400 includes four code block groups as illustrated in Fig. 4, and, in this example, only the second code block group 404 is assumed to not correctly decoded (i.e., “receiving status”) at a remote unit 102, so the generated multiple HARQ-ACK feedback bits for the transport block 400 are: the first bit 502=ACK, the second bit 504=NACK, the third bit 506=ACK, and the fourth bit 508=ACK (i.e., ACK/NACK for each code block group refers to the “receiving status” of the CBGs included in the feedback information 500)

the receiving status of each CBG (see Fig. 5, 500 & Para’s [0062-0063]) is used to indicate whether each of the M CBGs has passed verification, the receiving status of each TB is used to indicate whether each of the N TBs has passed verification, (see Fig. 5, feedback 500 indicates whether each of the M CBGs has been successfully decoded/received or “passed verification” at the receiver & Para’s [0007-0008] i.e., the transport block may be seen as a correctly decoded TB…a successfully decoded code block group may not be retransmitted in the following HARQ retransmission because the code block group is already successfully decoded at the receiver side (i.e., CBG “passed verification”), [0011] i.e., the feedback information includes multiple bits. In a further embodiment, each bit of the multiple bits indicates a decoding result corresponding to a portion of the first data. In certain embodiments, the decoding result corresponding to a portion of the first data is an ACKNOWLEDGEMENT in response to the portion being correctly decoded and a NEGATIVE ACKNOWLEDGEMENT in response to the portion not being correctly decoded (i.e., the decoding result indicates whether code block groups have “passed verification” according to ACK/NACK signaling) & [0062-0063] i.e., In one example, the transport block 400 includes four code block groups as illustrated in Fig. 4, and, in this example, only the second code block group 404 is assumed to not correctly decoded at a remote unit 102, so the generated multiple HARQ-ACK feedback bits for the transport block 400 are: the first bit 502=ACK, the second bit 504=NACK, the third bit 506=ACK, and the fourth bit 508=ACK (i.e., ACK/NACK for each code block group refers to the “receiving status” of the CBGs which indicates whether each of the CBGs has been successfully decoded/received or not by the receiver (i.e., ACK/NACK is used to indicate whether each CBG has been successfully received or passed verification))

and a correspondence exists between a quantity of bits of the first feedback information and the receiving statuses of the M CBGs, (see Fig. 5, feedback 500 & Para’s [0008] i.e., So, a number of resulting HARQ-ACK bits for one transport block may be equal to a number of code block groups (i.e., “correspondence”), [0061] i.e., a number of resulting HARQ-ACK feedback bits for one TB may be equal to the number of code block groups, [0062] i.e., The feedback 500 includes four HARQ-ACK bits (i.e., “quantity of bits”) (e.g., a first bit 502, a second bit 504, a third bit 506, and a fourth bit 508). In certain embodiments, the first bit 502 corresponds to a first code block group (e.g., code block group 402), the second bit 504 corresponds to a second code block group (e.g., code block group 404), the third bit 506 corresponds to a third code block group (e.g., code block group 406), and the fourth bit 508 corresponds to a fourth code block group (e.g., code block group 408) (i.e., “correspondence”) & [0063] i.e., At a remote unit 102, after generating a HARQ-ACK bit corresponding to each CBG, the remote unit 102 may report the HARQ-ACK bits to a base unit 104…In one example, the transport block 400 includes four code block groups as illustrated in Fig. 4, and, in this example, only the second code block group 404 is assumed to not correctly decoded (i.e., “receiving status”) at a remote unit 102, so the generated multiple HARQ-ACK feedback bits for the transport block 400 are: the first bit 502=ACK, the second bit 504=NACK, the third bit 506=ACK, and the fourth bit 508=ACK (i.e., ACK/NACK for each code block group refers to the “receiving status” of the CBGs included in the feedback information 500)

and the communications unit is further configured to send the first feedback information generated by the processing unit (see Fig.’s 5-6 & Para’s [0049], [0062-0063] i.e., the remote unit 102 may report the HARQ-ACK bits to a base unit 104 & [0067] i.e., the UE 602 transmits feedback information to the gNB 404).  

Lei does not disclose the claim feature of wherein when all the N TBs have been successfully received including passed verification, or none of the N TBs has been successfully received including not passed verification, the quantity of bits of the first feedback information is reduced to improve processing speeds. However the claim feature would be rendered obvious in view of Wang et al. US (2018/0098316).

Wang discloses wherein when all the N TBs have been successfully received including passed verification (see Para [0063] i.e., if all of the plurality of TBs have been received (i.e., all of the N TBs have been successfully received i.e., “passed verification”), the bundled TB ACK indicates the plurality of TBs have been received) or none of the N TBs has been successfully received including not passed verification, (see Para [0063] i.e., the bundled TB ACK may be 1-bit information, the value of which indicates whether all of the plurality of TBs have been received (i.e., “passed verification”) or not (i.e., “not passed verification”). If at least one of the plurality of TBs has not been received (i.e., it is also possible that all of the plurality of TBs may not have been received and not passed verification), the bundled TB ACK indicates the plurality of TBs have not been received (i.e., “not passed verification”)), (see Para [0063] i.e., In some aspects, an ACK may correspond to a plurality of TBs and may be referred to as a bundled TB ACK. In particular, the bundled TB ACK may be 1-bit of information, the value of which indicates whether all of the plurality of TBs have been received or not…If all of the plurality of TBs have been received , the bundled TB ACK indicates the plurality of TBs have been received), 

the quantity of bits of first feedback information (see Para [0063] i.e., the bundled TB ACK may be 1-bit of information) is reduced to improve processing speeds (The claim feature of “to improve processing speeds” is simply a statement of intended use and therefore the claim feature is not considered limiting to the claim), (see Para [0063] i.e., In some aspects, an ACK may correspond to a plurality of TBs and may be referred to as a bundled TB ACK. In particular, the bundled TB ACK may be 1-bit of information, the value of which indicates whether all of the plurality of TBs have been received or not…If all of the plurality of TBs have been received , the bundled TB ACK indicates the plurality of TBs have been received. A bundled TB ACK may reduce the number of separate ACK transmissions by the UE to acknowledge receipt of multiple TBs (i.e., the quantity of bits of feedback information is “reduced” by using the bundled TB ACK which is 1-bit of information), while keeping the payload size of the UCI small (e.g., 1-bit)).

and sending the first feedback information, (see Para [0063] i.e., the bundled TB ACK will be sent as feedback information).

(Wang suggests the 1-bit bundled TB ACK may reduce the number of separate ACK transmissions by the UE to acknowledge receipt of multiple TBs which results in improved processing speeds and less resources utilized in the channel based on the feedback bit reduction, (see Para [0063])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the sending of the first feedback information as disclosed in the teachings of Lei to send a reduced quantity of bits of the first feedback information when all the N TBs have been successfully received including passed verification or none of the N TBs has been successfully received including not passed verification, such as the 1-bit bundled TB ACK as disclosed in the teachings of Wang who discloses when all of the plurality of TBs have been successfully received, the 1-bit bundled TB ACK indicates the plurality of TBs have been received because the motivation lies in Wang that the 1-bit bundled TB ACK may reduce the number of separate ACK transmissions by the UE to acknowledge receipt of multiple TBs which results in improved processing speeds and less resources utilized in the channel based on the feedback bit reduction. 

While the combination of Lei in view of Wang discloses the receiving status of each of the N TBs is determined (Wang, see Para [0063]) wherein when all of the N TBS have been successfully received including passed verification, or none of the N TBs has been successfully received including not passed verification, the quantity of bits of the first feedback information is reduced to improve processing speeds (Wang, see Para [0063]), the combination of Lei in view of Wang does not disclose wherein the receiving status of each of the N TBs is based on the receiving status of each of the M CBGs. However the claim feature would be rendered obvious in view of Takeda et al. US (2020/0112398).
Takeda discloses wherein the receiving status of each of the N TBs is based on the receiving status of each of the M CBGs (see Para [0074] i.e., Note that the retransmission control information may include a bit that represents an A/N in response to the TB as a whole. This A/N in response to the whole TB is an ACK when CRC check is all done for all CBGs (i.e., “receiving status of each of the N TBs is based on the receiving status of each of the M CBGs”). Therefore, as long as errors remain, the user terminal makes this bit a NACK. In this way, even when an error remains for some reason and this bit indicates a NACK, the radio base station can recognize that the user terminal has not received the TB successfully, and resolve the remaining error by taking measures such as retransmitting the entire TB next).

(Takeda suggests the receiving status of each of the N TBs is determined as a whole (see Para [0074]) and when the radio base station has recognized that the user terminal has not received the TB successfully, the base station resolves the remaining error by taking measures such as retransmitting the entire TB next (see Para [0074])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the determined receiving status of each of the N TBs which is used for reducing the quantity of bits of the first feedback information according to using a 1-bit bundled TB ACK/NACK for indicating whether all of the plurality of TBs have been received or not as disclosed in the teachings of Liu in view of Wang to determine the receiving status of each of the N TBs based on the receiving status of each of the M CBGs as disclosed in the teachings of Takeda because the motivation lies in Takeda that the receiving status of each of the N TBs is determined as a whole and when the radio base station has recognized that the user terminal has not received the TB successfully, the base station resolves the remaining error by taking measures such as retransmitting the entire TB next.  

4.	Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lei US (2020/0374043) in view of Wang et al. US (2018/0098316), and further in view of Takeda et al. US (2020/0112398) as applied to claims 1 and 9 above, and further in view of Takeda et al. US (2021/0168836).

Regarding Claims 2 and 10, Lei in view of Wang discloses the method and apparatus according to claims 1 and 9, including wherein the generating first feedback information is based on a receiving status of each of the M CBGs (Lei, see Para [0062-0063] i.e., feedback information 500 includes receiving status of each of the M CBGs) and a quantity of bits of the first feedback information (Lei, see Para’s [0062-0063] i.e., i.e., HARQ-ACK bits) but does not disclose the claim features of comprises: when receiving statuses of all CBGs comprised in each of the N TBs indicate that all the CBGs have been successfully received and at least one TB corresponding to all the CBGs has passed verification, or when receiving statuses of all CBGs comprised in each of the N TBs indicate that none of the CBGs has been successfully received, or when receiving statuses of all CBGs comprised in each of the N TBs indicate that all the CBGs have been successfully received and at least one TB corresponding to all the CBGs has not passed verification, generating the first feedback information used to feed back the receiving statuses of the N TBs, wherein the quantity of bits of the first feedback information is equal to N. However the claim features would be rendered obvious in view of Takeda et al. US (2021/0168836).

Takeda discloses when receiving statuses of all CBGs comprised in each of the N TBs indicate that all the CBGs have been successfully received and at least one TB corresponding to all the CBGs has passed verification (see Para’s [0073] & [0084] i.e., For example, if all the predetermined CBGs that are retransmitted are decoded successfully, the user terminal sends [A, A, A, A, A, A] (i.e., CBGs successfully received) which shows A/Ns in response to all the CBGs contained in a TB (i.e., “all CBGs have been successfully received and at least one TB has passed verification”), as feedback). 

or when receiving statuses of all CBGs comprised in each of the N TBs indicate that none of the CBGs has been successfully received (see Fig. 1 i.e., while a decoding result is shown for CBGs #4 and #5 being failed to be decoded,  it is possible for a decoding result to show all the CBGs being failed to be decoded based on channel transmission error conditions which results in all NACKs of each CBG indicated in the feedback & Para’s [0045-0046] i.e., A/Ns are transmitted as feedback on a per CBG basis may include all NACKS as a possibility, [0064] i.e., A/Ns per CBG may include all NACKS as a possibility, & [0072] i.e., CBGs where NACK is detected may be for all CBGs as a possibility due to channel transmission error)

generating the first feedback information used to feed back the receiving statuses of the N TBs, (see Para’s [0005] i.e., retransmission control information (“Acknowledgement (ACK)” or “Negative ACK (HACK” (herein abbreviated as “A/N” and also referred to as “HARQ-ACK” and the like)) is transmitted in TB units, [0013] i.e., a user terminal has a receiving section that receives a transport block (TB) comprising one or more code block groups (CBGs), a transmission section that transmits a delivery acknowledgement signal in response to the TB and/or the CBGs, [0041], [0045], [0064] i.e., The user terminal generates A/Ns in response to received data (TB), per CBG, and sends feedback, [0092] i.e., the user terminal detects A/Ns in units of TBs and send them back as feedback, & [0150] i.e., The transmitting/receiving sections 103 transmit a transport block (TB) comprised of one or more code block groups (CBG) and receive a delivery acknowledgment signal in response to the TB and/or the CBGs)

wherein the quantity of bits of the first feedback information is equal to N (see Para’s [0013] i.e., a delivery acknowledgment signal in response to the TB, [0092] i.e., A/Ns in units of TBs, & [0150] i.e., delivery acknowledgment signal in response to the TB). 

(Takeda suggests providing a user terminal and a radio communication method, whereby retransmission can be controlled properly in a communication system (see Para [0012])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the quantity of ACK bits of the feedback information disclosed in Lei in view of Wang, and further in view of Takeda to be equal to N based on the teachings of Takeda who discloses an ACK is sent as feedback for a single TB which results in the quantity of bits of the feedback information such as an ACK bit equal to N because the motivation lies in Takeda for properly controlling retransmission for a transport block comprising CBGs in the communication system.  

5.	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lei US (2020/0374043) in view of Wang et al. US (2018/0098316), and further in view of Takeda et al. US (2020/0112398) as applied to claims 1 and 9 above, further in view of Lin US (2021/0135829), and further in view of Yang et al. US (2017/0207895). 

Regarding Claims 4 and 12, Lei discloses the method and apparatus according to claims 1 and 9, including sending the first feedback information used to feed back the receiving statuses of the M CBGs on a uplink control channel (see Para’s [0003] i.e., HARQ-ACK feedback bits corresponding to a PDSCH may be transmitted either on a PUCCH or on a PUSCH & [0062-0063]) and the feedback information may be used to feed back the receiving statuses of the N TBs (see Para [0006] i.e., the transport block may be seen as a correctly decoded TB and the corresponding HARQ-ACK feedback may be set to ACK; otherwise, the transport block may be seen as an incorrectly decoded TB and the corresponding HARQ-ACK feedback may be set to NACK), however Lei in view of Wang, and further in view of Takeda does not disclose the claim features of wherein the sending the first feedback information comprises: sending, on a first resource based on a first uplink control channel format, the first feedback information used to feed back the receiving statuses of the M CBGs; or sending, on a second resource based on a second uplink control channel format, the first feedback information used to feed back the receiving statuses of the N TBs. However the claim features would be rendered obvious in view of Lin US (2021/0135829).

Lin discloses sending, on a first resource based on a first uplink control channel format, first feedback information; (see Para’s [0021-0022] i.e., the indication information indicates information of a format and/or a resource of a physical uplink control channel (PUCCH) used for transmitting the feedback information, [0036] i.e., the network device receives feedback information fed back by the terminal device using an acknowledgement/negative acknowledgement (ACK/NACK) of 1 bit if the information of the format and/or the resource of the PUCCH indicates a format and/or a resource for transmitting one ACK/NACK [0093] i.e., Specifically, the indication information may indicate information of the format and/or resource for PUCCH (i.e., “first uplink control channel format”), for example, if the network device configures a format and/or resource for transmitting an ACK/NACK (e.g., a short PUCCH of an orthogonal frequency division multiplexing (OFDM) symbol) (i.e., “first uplink control channel format”), the terminal device may determine the target feedback mode in which an ACK/NACK of 1 bit is used for feedback) 

or sending, on a second resource based on a second uplink control channel format, the first feedback information used to feed back the receiving statuses of the N TBs (see Para’s [0005] i.e., wherein the feedback information is feedback information for a transport block (TB) sent by a network device and received by the terminal device,  [0021] i.e., the indication information indicates information of a format and/or a resource of a physical uplink control channel (PUCCH) used for transmitting the feedback information, [0022] i.e., ACK/NACK of multiple bits for the TB if the information of the format and/or the resources of the PUCCH indicates formats and/or resources for transmitting multiple ACKs/NACKs [0036] i.e., or the network device receives the feedback information fed back by the terminal device using an ACK/NACK of multiple bits if the information of the format and/or resource of the PUCCH indicates formats and/or resources for transmitting multiple ACK/NACKs (i.e., “second uplink control channel format”) & Para [0093] i.e., or if the network device configures formats (i.e., “second uplink control channel format”) and/or resources for transmitting multiple ACKs/NACKs, the terminal device may use an ACK/NACK of multiple bits for feedback, that is, the terminal device may determine a mode used for transmitting feedback information according to the resources configured by the network device & [0067] i.e., wherein the feedback information is feedback information for a transport block (TB) sent by a network device and received by the terminal device).

(Lin suggests a method is needed, by which a mode for transmitting feedback information can be dynamically adjusted, so that both feedback overhead and a utilization rate of transmission resources are taken into account (see Para [0003])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the feedback information sent on the uplink control channel as disclosed in Lei in view of Wang, and further in view of Takeda to be sent according to the configured  first and second uplink control channel formats disclosed in Lin who discloses a first uplink control channel format includes resources used for supporting feedback information of an ACK/NACK of 1 bit and a second uplink control channel format includes resources used for supporting feedback information of multiple ACK/NACK bits because the motivation lies in Lin for dynamically adjusting a mode for transmitting feedback, so that both feedback overhead and a utilization rate of transmission resources are taken into account..   

While Lin suggests first uplink control channel format may be different from the second uplink control channel format (Lin, see Para’s [0093] i.e., the indication information may indicate information of the format and/or resource for PUCCH, for example, if the network device configures a format and/or resource for transmitting an ACK/NACK (e.g., a short PUCCH of an OFDM symbol) (i.e., short PUCCH may use a different format and/or resources than formats and/or resources used for transmitting multiple ACK/NACKS), the terminal device may determine the target feedback mode in which an ACK/NACK of 1 bit is used for feedback, or if the network device configures formats and/or resources for transmitting multiple ACK/NACKs, the terminal device may use an ACK/NACK of multiple bits for feedback), the combination of Lei in view of Wang, further in view of Takeda, and further in view of Lin does not explicitly disclose wherein the first resource is different from the second resource and/or the first uplink control channel format is different from the second uplink control channel format. However the claim feature would be rendered obvious in view of Yang et al. US (2017/0207895). 

Yang discloses a second uplink control channel format is used for transmitting ACK/NACK feedback of multiple bits for a transport block (see Fig. 8 i.e., PUCCH format 1b used for multiple bit ACK/NACK & Para’s [0094] i.e., HARQ operation for transport blocks, [0097], [0116] Referring to Fig. 8, four PDCCH resources (PUCCH resources #0 to #4) may be configured for PUCCH format 1b for 2-bit ACK/NACK feedback), [0122], & [0204] i.e., transport block (TB))

(Yang suggests that a specific PUCCH format and specific PUCCH resources are used for transmitting the ACK/NACK feedback of multiple bits for a transport block (see Fig. 8 i.e., PUCCH resources and PUCCH format 1B & Para [0116])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the short PUCCH format and resources used for transmitting a single ACK/NACK bit as disclosed in Lei in view of Wang, further in view of Takeda, and further in view of Lin to be different from the second uplink control format  and resources used for supporting feedback information of multiple ACK/NACK bits such as the PUCCH format 1B disclosed in Yang who discloses that a specific PUCCH format 1B and specific PUCCH resources are used for transmitting the ACK/NACK feedback of multiple bits for a transport block because the motivation lies in Yang for selecting specific resources and a PUCCH format1b for supporting multiple ACK/NACK bits for achieving effective resource utilization. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461